DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kobayashi (US 2016/0079699).
Regarding claim 1: Kobayashi teaches an electrical connector assembly (Fig. 6) comprising a male connector 3, a moving plate 7 movably mounted within the male connector for holding a plurality of terminal pins (e.g. not shown but discussed in Para. 0072), and a female connector 5 inserted into and fastened to the male connector (Fig. 13), wherein a slide groove 33 having a fastening projection 35 is formed on an inner surface of a side plate of the male connector 3 (see Para. 0088) and outer surfaces of both sides of the moving plate 7 are formed with elastic hooks 15 configured to move along the slide groove while being locked to the fastening projection 35 (Para. 0088), wherein a locking end (at 7; Fig. 6) is formed on a rear plate of the moving plate 7 such that the moving plate 7 is fixed to a location for holding the terminal pin (see Para. 0076 and Fig. 13), and an elasticity fixing lever 11 constraining the locking end is formed on inner surfaces of an upper plate and a lower plate of the male connector 3 (see Fig. 8), and wherein a front edge location (at 65; Fig. 6) of the female connector 5 is formed with a constraint release protrusion 65 configured to push the elasticity fixing lever 11 constraining the locking end in the constraint release direction (see Figs. 33-36 and Para. 0123-0126).  
Regarding claim 2: Kobayashi teaches all the limitations of claim 1 and further teaches wherein, at locations of both sides of a rear plate of the male connector 3, there are formed with tool insertion holes are formed for introducing jig tools for unlocking toward the elastic hooks 15 locked to the fastening projections 35 (e.g. above 15 shows a groove area/hole wherein a tool can be inserted to manipulate elastic hooks 15; Fig 14).  
Regarding claim 3: Kobayashi teaches all the limitations of claim 1 and further teaches wherein the locking end (at 7; Fig. 6) is formed on all sides of the rear plate of the moving plate 7, and the elasticity fixing levers 11 are formed on locations of both sides of the upper plate and the lower plate of the male connector (see Fig. 8).  
Regarding claim 4: Kobayashi teaches all the limitations of claim 3 and further teaches wherein a support end 41 for constraining the locking end is integrally further formed adjacent to the elasticity fixing lever 11 (see Fig. 10).  
Regarding claim 5: Kobayashi teaches all the limitations of claim 3 and further teaches wherein an upper plate and a lower plate of the moving plate 7 are formed with openings (at 17; Fig. 6) such that the elasticity fixing lever 11 are configured to enter into the locking end to be constrainable (Para. 0075).  
Regarding claim 6: Kobayashi teaches all the limitations of claim 1 and further teaches wherein, to decrease a force by which the constraint release protrusion 65 of the female connector 5 pushes the elasticity fixing lever 11 in the constraint release direction, a rear end of the elasticity fixing lever 11 is integrally connected to rear ends (at 41; Fig. 10) of the upper plate and the lower plate of the male connector 3 to maximize a length of the elasticity fixing lever (see Fig. 10).

Allowable Subject Matter
Claims 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see PTO-892 for pertinent prior art, specifically focusing on connectors comprising an aligning/moving/fixing plate with multiple latching features.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSCAR C JIMENEZ whose telephone number is (571)270-0272. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OSCAR C JIMENEZ/Examiner, Art Unit 2833